Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-39 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    267
    619
    media_image1.png
    Greyscale

in the reply filed on September 30, 2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.

Claims 23-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
September 30, 2022.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement (IDS) filed on September 30, 2022.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the examiner.
Applicant filed a 27 page Information Disclosure Statement on September 30, 2022.  The Examiner has given a cursory review of each of the references cited on this IDS.  The applicant has an obligation to call the most pertinent prior art to the attention of the U.S. Patent and Trademark Office in a proper fashion.  Burying one reference in one hundred other IDS references is like citing nothing.  PENN YAN BOATS, INC. v. SEA LARK BOATS, INC., et. al. 175 USPQ 260 (S.D. Fla. 1972).  Golden Valley Microwave Foods, Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. District Court Northern District of Indiana, July 22, 1992), Molins PLC v. Textron, Inc., 48 F.3d 1172, 1184, 33 USPQ2d 1823 (Fed. Cir. 1995).
	
	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 is unclear because claim 22 does not define or identify what is crystalline Form C.  No properties (such as X-ray powder diffraction, melting point, etc.) are stated in the claim.  Therefore, claim 22 is indefinite.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8, 9 and 18-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-20 of U.S. Patent No. 11,351,183.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims a method of using a composition comprising the compound of Formula I in instant claim 1.  See especially claim 5 in the patent.  The patent discloses that the compounds can be in the form of solvates such as ethanol and such solvate can be from the solvent of crystallization (column 16, lines 36-42).
The instant application and the patent share at least one common inventor {i.e., Brian Lian}.  Further, the instant application and the patent are not related to each other and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the patent anticipate and/or render obvious the instant claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	Martin {WO 2005/123729 A1} – who disclose that the compound produced in Example 6 is purified by crystallization (pages 32-33),

    PNG
    media_image2.png
    114
    701
    media_image2.png
    Greyscale
;

b)	Erion et al. {WO 2006/128055 A2} – who disclose the 2nd compound in paragraph [0427] (page 198) and disclose compositions comprising crystalline forms of his compounds {paragraph [0264] on page 73},

    PNG
    media_image3.png
    132
    299
    media_image3.png
    Greyscale
; and

c)	Erion et al. {US Patent 7,829,552} – who disclose, and claim in claim 16 (column 338), Compound 13-1 (columns 203 and 275-276) and disclose compositions comprising crystalline forms of his compounds (column 43, lines 64-65 thru to column 44, lines 1-11 and 52-63),

    PNG
    media_image4.png
    111
    414
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    215
    633
    media_image5.png
    Greyscale
.
Instant claim 1 is directed to a composition comprising a crystalline form of a compound of Formula I, 
    PNG
    media_image6.png
    159
    353
    media_image6.png
    Greyscale
.  No other ingredient is specified in the instant claimed composition.  Each of the above cited prior art disclose compounds which are in crystalline form as discussed above.  It is correct that the reference is silent about X-ray powder diffraction patterns and melting point.  However, if mere silence were enough, then every anticipation could be overcome by simply putting in some limitation that the reference happened to be silent about, even if the material were exactly the same as the prior art.  One could add limitations of physiochemical characteristics such as density, color, melting point, solubility in any solvent, etc. and then simply point to the silence of the reference.
The claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In this case, the “unknown property” is X-ray powder diffraction patterns and melting point.  This is unknown because the reference is silent about this property.  
MPEP 2112 states:
I.    SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

MPEP 2112 goes on to state:
III.    A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection.
Recitation of a property, inherently possessed by the prior art thing, does not distinguish a claim drawn to those things from the prior art, In re Swinehart, 169 USPQ 226, 229 (C.C.P.A. 1971).
See for example Ex parte Anderson, 21 USPQ2d 1241 at 1251 (Bd. Pat. App. & Int. 1991), discussion of Rejection E. The claims had “numerical or functional values for certain properties which [the authors of the references] did not measure”. The PTO presented no reasoning as to why the prior art material would have been expected to have those properties. Instead, the decision states, “There is ample precedent for shifting the burden to an applicant to reproduce a prior art product whose final structure or properties are, at least, in part determined by the precise process used in its manufacture.” (page 1253). 
In another example, certain claims of Ex parte Raychem Corp. 25 USPQ2d 1265 (Bd. Pat. App. & Int. 1992) required a linearity ratio of less than 1.2. The decision notes that neither reference discloses any values of the linearity ratio. The PTO presented no reasoning as to what the ratio would be expected to be in the references. The Decision states: “However, this does not end the inquiry since, where the Patent and Trademark Office is not equipped to perform the needed testing, it is reasonable to shift the burden of proof to Raychem to establish that (1) the argued difference exists….”
And indeed, there have been a number of cases in which applicant has pointed to silence of the prior art with regard to this or that property: In re Pearson, 181 USPQ 641 (C.C.P.A. 1974); In re Zierden 162 USPQ 102 (C.C.P.A. 1969); In re Lemin, 140 USPQ 273 (C.C.P.A. 1964); Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985); In re Benner, 82 USPQ 49 (C.C.P.A. 1949); In re Wilder, 166 USPQ 545 (C.C.P.A. 1970); Ex parte Kucera, 165 USPQ 332 (Bd. Pat. App. & Int. 1969); General Electric Co. v. Jewel Incandescent Lamp Co., 67 USPQ 155 (U.S. 1945); In re May, 574 F.2d 1082, 1090 (C.C.P.A. 1978), 197 USPQ 601, 607 (C.C.P.A. 1978); In re Parker, 43 USPQ 457 (C.C.P.A. 1939). Such efforts to avoid anticipation on that basis invariably failed. Going further, if silence about properties of prior art compounds could be relied on, then one could not reject over references with no utility {see In re Schoenwald, 22 USPQ2d 1671 (Fed. Cir. 1992)}, since applicant could always insert the utility into the claim as a property.
It is well settled that the PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. An applicant's burden under these circumstances was described in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (C.C.P.A. 1977) as follows:
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. . . . Whether the rejection is based
on ‘inherency' under 35 U.S.C. § 102, or ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products (footnote omitted).

Therefore, each of the above cited prior art anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Erion et al. {US Patent 7,829,552}, taken alone, and in further view of the teachings in Detoisien et al. {Organic Process Research & Development, 2009, 13, 1338-1342}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims a composition comprising a crystalline form of a compound of Formula I, 
    PNG
    media_image6.png
    159
    353
    media_image6.png
    Greyscale
.  No other ingredient is specified in the instant claimed composition.
Erion et al. disclose, and claim in claim 16 (column 338), Compound 13-1 (columns 203 and 275-276) 

    PNG
    media_image4.png
    111
    414
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    215
    633
    media_image5.png
    Greyscale
.
Erion et al. disclose compositions comprising crystalline forms of his compounds (column 43, lines 64-65 thru to column 44, lines 1-11 and 52-63).  Erion et al. teach that his compounds are thyroid receptor ligands which can be administered to treat diseases such as impaired glucose tolerance and diabetes (column 1, lines 6-17).
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	Erion et al. do not disclose X-ray powder diffraction patterns, melting points or the specific solvates used in the preparation of his crystalline forms of his compounds.
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
It is correct that Erion et al. is silent about X-ray powder diffraction patterns and melting point.  However, if mere silence were enough, then every anticipation could be overcome by simply putting in some limitation that the reference happened to be silent about, even if the material were exactly the same as the prior art.  One could add limitations of physiochemical characteristics such as density, color, melting point, solubility in any solvent, etc. and then simply point to the silence of the reference.  The claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Additionally, a compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).  
Further, Erion et al. teach crystalline forms of his compounds.  Erion et al. do not teach how is crystalline forms are prepared since the preparation of crystalline forms is routine in the pharmaceutical art.  Additionally, the use of certain solvents to prepare crystalline forms is routine and known in the pharmaceutical synthetic art.  For example, Detoisien et al. teach such solvents in Table 1 on page 1338,

    PNG
    media_image7.png
    338
    682
    media_image7.png
    Greyscale
.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare a product embraced by Erion et al.  A person of ordinary skill in the art would have been motivated to prepare a product embraced by Erion et al. using various solvents in the crystallization process to arrive at the instant claimed products with the expectation of obtaining a product which would be useful in treating, for example, diabetes.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



December 13, 2022
Book XXVII, page 85